Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Steichen (US 2007/0202012)

          In regards to claim 1 Steichen teaches a gas detector comprising: (abstract; para(s) 0031, 0042, 0046; 100-300 fig(s) 1-2)

          a metal oxide semiconductor gas sensor having resistance decreasing in reducing gases; and (para(s) 0042, 0046-0048)

           a digital information processing device treating output of the gas sensor and comparing the output with a comparison value for gas detection in order to detect gas, wherein said digital information processing device is configured and programmed: (para(s) 0061, 0068)

          to extract data representing resistance of the gas sensor in air from the output of the gas sensor; and (100-300 fig(s) 1-2, ‘detection device 200’; para(s) 0064, 0090-0105; fig. 2)
          to generate the comparison value such that the larger the resistance of the gas sensor in air is, the larger a ratio between the resistance of the gas sensor in air and a resistance value corresponding to said comparison value is. (100-300 fig(s) 1-2, ‘detection device’; para(s) 0064-0065)


          In regards to claim 2, Steichen teaches a gas detector according to claim 1, (see claim rejection 1) wherein said digital information processing device is configured and programmed to extract said data representing resistance of the gas sensor in air from distribution of the output of the gas sensor.  (100-300 fig(s) 1-2, ‘detection device 200’; para(s) 0064-0065)


          In regards to claim 3, Steichen teaches a gas detector according to claim 1, (see claim rejection 1) wherein said digital information processing device is configured and programmed: (100-300 fig(s) 1-2, ‘detection device 200’; para(s) 0064-0065)


          to store a correction factor for generating said comparison value such that the larger a value corresponding to a ratio between the resistance of the gas sensor in air and the initial resistance of the gas sensor in air is, the larger said ratio is. (100-300 fig(s) 1-2, ‘detection device’; para(s) 0064-0065; 410 fig. 15, ‘storage device’)
  


          In regards to claim 7, Steichen teaches a gas detection method using a metal oxide semiconductor gas sensor having resistance decreasing in reducing gases and a digital information processing device treating output of the gas sensor and comparing the output with a comparison value for gas detection in order to detect gas, comprising: (para(s) 0031, 0046-0048; 100-300 fig(s) 1-2; para(s) 0042, ‘semiconducting oxides’)

          a step for extracting data representing resistance of the gas sensor in air from the output of the gas sensor; and (100-300 fig(s) 1-2, ‘detection device 200’; para(s) 0064, 0090-0105; fig. 2, ‘analytical device’, ‘detecting device’, ‘metal oxide semiconductor array’)


          a step for generating the comparison value such that the larger the resistance of the gas sensor in air is, the larger a ratio between the resistance of the gas sensor in air and a resistance value corresponding to said comparison value is. (100-300 fig(s) 1-2, ‘detection device’; para 0065)


Allowable Subject Matter

Claim(s) 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852